Multiphase Flowmeter

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Multiphase Flow and Salinity Meter with Dual Opposite Handed Helical Resonators.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 8 and 15, the limitation “the first and second microwave resonators mutually orthogonal to each other” is unclear since they are located on the same outside circumferential surface and generate electric fields that rotate along the helical shapes of said resonators. The examiner believes applicant is claiming the opposite spiraling characteristic or handedness as depicted in figures 1 and 2. For the purpose of examination, the examiner interprets the limitation as “the first and second microwave resonators are oppositely handed with respect 
The dependent claims are likewise interpreted and rejected.

Regarding claim 15, the limitations “a first microwave resonator having a first helical shape with a first longitudinal length; a second microwave resonator having a second helical shape with a second longitudinal length… determining a fluid characteristic of the multiphase fluid… comprising… salinity” lack sufficient structure to achieve the asserted function because the first longitudinal length and second longitudinal length must be different to possess different resonant frequencies required to determine salinity without needing to take a sample. For the purpose of examination, the examiner interprets the limitation as “a first microwave resonator having a first helical shape with a first longitudinal length; a second microwave resonator having a second helical shape with a second longitudinal length different from the first longitudinal length of the first microwave resonator”.
The dependent claims are likewise rejected and interpreted.



Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Regarding independent claim 1, examiner notes a search has revealed prior art, combined Chen and Karimi that disclose a gas-oil-water three phase flow measurement circuit including a pipe configured to contain flowing multiphase fluid, first and second helical microwave resonators disposed on the outside of the pipe, the first and second helical microwave resonators having opposite handedness with respect to each other and generating electric fields in the inside of the pipe along the lengths of the helical resonators, and a pair of double-ring conductance probes disposed on the outside of the pipe generating a third and fourth electric fields, the helical microwave resonators and double-ring conductance probes configured to determine water fraction of the multiphase fluid. Chen and Karimi do not disclose applicant’s apparatus with first and second helical, opposite handed, microwave resonators having different lengths and configured to measure salinity. The examiner notes, according to the specification, the different resonator lengths produce different resonate frequencies enabling the measurement of salinity of a flowing multiphase fluid without to need for lab measurements. Furthermore, no other prior art can be found to motivate or teach applicant’s apparatus including the second microwave resonator having a second helical shape with a second longitudinal length different from the first longitudinal length of the first microwave resonator and the first and second microwave resonators are oppositely handed with respect to each other and cooperatively configured to measure a salinity of the multiphase fluid flowing through the inner bore, in combination with the remaining limitations of the claims.
The dependent claims would be allowable for the same reasons as above.

Regarding independent claim 8, examiner notes a search has revealed prior art, combined Chen and Karimi that disclose a gas-oil-water three phase flow measurement circuit including a pipe configured to contain flowing multiphase fluid, first and second helical microwave resonators disposed on the outside of the pipe, the first and second helical microwave resonators having opposite handedness with respect to each other and generating electric fields in the inside of the pipe along the lengths of the helical resonators, and a pair of double-ring conductance probes disposed on the outside of the pipe generating a third and fourth electric fields, the helical microwave resonators and double-ring conductance probes configured to determine water fraction of the multiphase fluid. Chen and Karimi do not disclose applicant’s apparatus with first and second helical, opposite handed, microwave resonators having different lengths, generating electrical fields along the outside of the pipe and configured to measure salinity of fluid flowing along the exterior of the pipe. The examiner notes, according to the specification, the different resonator lengths produce different resonate frequencies enabling the measurement of salinity of a flowing multiphase fluid without to need for lab measurements. Furthermore, no other prior art can be found to motivate or teach applicant’s apparatus including the second microwave resonator having a second helical shape with a second longitudinal length different from the first longitudinal length of the first microwave resonator and the first and second microwave resonators are oppositely handed with respect to each other and cooperatively configured to measure a salinity of the multiphase fluid flowing across the exterior of the apparatus, in combination with the remaining limitations of the claims.
The dependent claims would be allowable for the same reasons as above.
Regarding independent claim 15, examiner notes a search has revealed prior art, combined Chen and Karimi that disclose a gas-oil-water three phase flow measurement method including a pipe configured to contain flowing multiphase fluid, first and second helical microwave resonators, the first and second helical microwave resonators having opposite handedness with respect to each other and generating electric fields in the inside of the pipe along the lengths of the helical resonators, and a pair of double-ring conductance probes disposed on the outside of the pipe generating a third and fourth electric fields, the helical microwave resonators and double-ring conductance probes configured to determine water fraction of the multiphase fluid. Chen and Karimi do not disclose applicant’s method with first and second helical, opposite handed, microwave resonators having different lengths and configured to measure salinity of fluid. The examiner notes, according to the specification, the different resonator lengths produce different resonate frequencies enabling the measurement of salinity of a flowing multiphase fluid without to need for lab measurements. Furthermore, no other prior art can be found to motivate or teach applicant’s method including a first microwave resonator having a first helical shape with a first longitudinal length; a second microwave resonator having a second helical shape with a second longitudinal length different from the first longitudinal length of the first microwave resonator, the first and second microwave resonators are oppositely handed with respect to each other, in combination with the remaining limitations of the claims.
The dependent claims would be allowable for the same reasons as above.



Conclusion
The following prior art is made of record and not relied upon but considered pertinent to applicant's disclosure.
Chen (An experimental study of on-line measurement of water fraction, 2012) discloses a combined double ring conductance sensor and double helical capacitance sensor assembly for measuring multiphase fluid characteristics.
Karimi (Design and Dynamic Characterization, 2018) discloses a double helical microwave water cut sensor.
Demori (A capacitive sensor system for the analysis of two-phase flows of oil and conductive water, 2010) discloses a coplanar capacitive sensor for two phase flow analysis.
Liu (Conductance Sensor for Measurement of the  Fluid Watercut and Flowrate in Production Wells, 2007) discloses a conductance sensor that measures water cut and flow rate of a multiphase fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/
Examiner, Art Unit 2855                                                                                                                                                                                            

/Eric S. McCall/Primary Examiner, Art Unit 2855